            Case 1:15-cr-00619-AJN Document 84 Filed 12/08/20 Page 1 of 4




                                                                                              12/8/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
United States of America,                                              :
                                                                       :
                  -v-                                                  :    15-cr-619 (AJN)
                                                                       :
Ramel Bain,                                                            :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

ALISON J. NATHAN, United States District Judge:

        A proceeding on alleged violations of supervised release is currently scheduled for

December 14, 2020 at 2 p.m. Dkt. No. 77. The parties have indicated that they intend to

proceed to sentencing on one specification to which Mr. Bain has already pleaded guilty, though

they are not prepared to resolve the remaining specifications. Dkt. No. 83. In light of the

COVID public health crisis, there are significant safety issues related to in-court proceedings. If

the Defendant is willing to waive his physical presence, this proceeding will be conducted

remotely. To that end, defense counsel shall confer with the Defendant regarding waiving his

physical presence and provide the attached waiver form to him. If the Defendant consents and is

able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of

March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24

hours prior to the proceeding. In the event the Defendant consents, but counsel is unable to

obtain or affix the Defendant’s signature on the form, the Court will conduct an inquiry at the

outset of the proceeding to determine whether it is appropriate for the Court to add the

Defendant’s signature to the form.

        SO ORDERED.
        Case 1:15-cr-00619-AJN Document 84 Filed 12/08/20 Page 2 of 4




Dated: December 8, 2020                __________________________________
       New York, New York                       ALISON J. NATHAN
                                              United States District Judge




                                      2
             Case 1:15-cr-00619-AJN Document 84 Filed 12/08/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                              WAIVER OF RIGHT TO BE
                             -v-
                                                                              PRESENT AT CRIMINAL
                                                                              PROCEEDING
                     RAMEL BAIN,
                                       Defendant.                               15-CR-619 (AJN)
-----------------------------------------------------------------X

Check Proceedings that Apply

____     Sentencing

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time of my sentence and to speak directly in that courtroom to the
         judge who will sentence me. I am also aware that the public health emergency created by
         the COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
         discussed these issues with my attorney and willingly give up my right to be present, at the
         time my sentence is imposed, in the courtroom with my attorney and the judge who will
         impose that sentence. By signing this document, I wish to advise the court that I willingly give
         up my right to appear in a courtroom in the Southern District of New York for my sentencing
         proceeding as well as my right to have my attorney next to me at the time of sentencing on
         the following conditions. I want my attorney to be able to participate in the proceeding and
         to be able to speak on my behalf at the proceeding. I also want the ability to speak privately
         with my attorney at any time during the proceeding if I wish to do so.


Date:              _________________________                         ____________________________
                   Print Name                                              Signature of Defendant


         I hereby affirm that I am aware of my obligation to discuss with my client the specifications
         of violation of supervised release, my client’s rights to attend and participate in the criminal
         proceedings encompassed by this waiver, and this waiver form. I affirm that my client
         knowingly and voluntarily consents to the proceedings being held with my client and me both
         participating remotely.


Date:              __________________________                              _____________________________
                   Print Name                                              Signature of Defense Counsel
            Case 1:15-cr-00619-AJN Document 84 Filed 12/08/20 Page 4 of 4




Accepted:      ________________________
               Signature of Judge
               Date:




                                          2
